Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,970,810. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patented application teaches the limitations of the instant application as shown in the mapping below.
Regarding claim 10, ‘810 discloses a system for retrieving a plurality of viewports from a container on a storage device, the container containing a plurality of records, the system comprising (claim 1 lines 1-3 discloses a method for retrieving viewpoints, the system would be obvious implement given the method): a server programmed with machine executable instructions to: receive a request from a user, the request including a plurality of single record requests, each single record request comprising parameters identifying a respective one of the viewports (claim 1 lines 4-7), a respective record including the respective one of the viewports, and the container (claim 1 lines 7-8); and validate each of the plurality of single record requests by validating the parameters of each single record request (claim 1 lines 14-16).
	Claims 11-18 are similarly mapped to the corresponding claims 1-8.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-18 are rejected under the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Independent claim 1 recites the following limitations 
A system for retrieving a plurality of viewports from a container on a storage device, the container containing a plurality of records, the system comprising: a server programmed with machine executable instructions to: receive a request from a user, the request including a plurality of single record requests, each single record request comprising parameters identifying a respective one of the viewports, a respective record including the respective one of the viewports, and the container; and validating each of the plurality of single record requests by validating the parameters of each single record request.
Under its broadest reasonable interpretation this is analogous to a person requesting files in a file cabinet and carrying out mental procedures to validate the files that are the ones that they requested, all of which can be carried out through mental procedures..
This judicial exception is not integrated into a practical application because it can be carried out completely in the mind of a user. The result of claiming that this is carried out using a server with machine executable instructions is insignificant extra-solution activity that does not amount to significantly more than the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all of the limitations can be carried out through a mental process. 
Regarding claim 2, the fact that the method is implemented as a web service is not significantly more than an abstract idea. 
Regarding claim 3, receiving requests in parallel can also be done in a mental procedure. 
Claims 4-9 further relate to insignificant material to amount to more than the judicial exception of an abstract idea. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 10-12, 14-15 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Schein US 2004/0107405 (hereinafter “Schein”).
	Regarding claim 10, Schein discloses a system for retrieving a plurality of viewports from a container on a storage device, the container containing a plurality of records (see figure 1 , paragraph 0033, using a file directory implement an information management system, the server 4 includes an information server 8 program that provides access to data [read as a plurality of records] maintained in a data directories 10 [read as container], the information server would access data from the data directories 10 and insert the data into view pages  12a,b,…n [read as the plurality of viewports] which are returned to the plurality of viewers 14a,b,…n), the system comprising: a server programmed with machine executable instructions to (see the server 4) receiving a request from a user (step 550 of figure 15, receive request for view page from a viewer) the request including a plurality of single record requests , each single record request comprising parameters identifying a respective one of the viewports (paragraph 0034, the view pages 12a, b . . . n may comprise HTML or Extensible Markup Language (XML) pages including hypertext links to other view pages 12a, b . . . n. Additionally, the view pages 12a, b . . . n may be implemented in alternative multi-media formats, such as Joint Photographic Experts Group (JPEG), the Adobe Portable Document Format (PDF)**, PostScript**, tagged image file format (TIFF), etc. [read as parameters identifying the viewports], also see step 554 of figure 15, determining all files that are referenced in the view page and that supply data to the view page), a respective record including the respective one of the viewports, and the container (figure 1, viewpages 12a,b…n are respective view pages, paragraph 0034, paragraph 0106 the data in the editable fields was obtained from files in a file system. In alternative implementations, the data in the editable fields may reference data objects other than files, such as records in a database system or any other program objects known in the art that may be separately accessed and updated) ; and validating each of the plurality of single record requests by validating the parameters of each single record request (step 558 of figure 15, determine checksum value for all the determined files [read as validating the parameters of each single record request, see paragraph 0088).
	Regarding claim 11, the system is implemented as a web service (paragraph 0033, A plurality of client computers 2a, b . . . n and a server computer 4 communicate over a network 6, such as a Local Area Network (LAN), Wide Area Network (WAN), the Internet, an Intranet, etc., using a network protocol known in the art, e.g., Ethernet, Fibre Channel, TCP/IP, HyperText Transfer Protocol (HTTP), File Transfer Protocol (FTP), etc.).
	Regarding claim 12, Schein discloses wherein the system further comprises receiving a plurality of the single record requests in parallel (paragraph 0101, The preferred logic of FIGS. 7, 8a, 8b, 15, 16, 18 describe specific operations occurring in a particular order. In alternative embodiments, certain of the logic operations may be performed in a different order, modified or removed and still implement preferred embodiments of the present invention. Moreover, steps may be added to the above described logic and still conform to the preferred embodiments. Further, operations described herein may occur sequentially or certain operations may be processed in parallel).
	Regarding claim 14, Schein discloses after the receiving, dispatching the plurality of single record requests in parallel the dispatching including, for each of the single record requests, sending each request to a single record viewport request processing service, (step 562 of figure 15 return generated view page to requesting viewer, paragraph 0101 discloses that the operations may be processed in parallel).
	Regarding claim 15, the plurality of single record requests are processed over a distributed network of computers (see figure 1, network 6, paragraph 0033).
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schein.
Regarding claim 16, as discussed Schein discloses the limitations of claim 14. Schein does not explicitly disclose wherein the plurality of single record requests are processed on a single computer, however the Examiner declares official notice that it would be an obvious design choice to use a single computer to carry out the processing, the motivation would be dedicating a single computer to the processing thus reducing the complication of using multiple computers. 
	Regarding claim 18 Schein discloses encoding the plurality of viewports into a however in paragraph 0106 he discloses that the data may reference objects other than files such as records in a database system or any other program objects known in the art that may be accessed and updated. In this case it is known to one of ordinary skill in the art that the objects that can be accessed and updated may include video. Thus it would have been obvious to one of ordinary skill in the art to carry out the system with videos to allow the user to view different videos. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669